COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00324-CV


IN THE INTEREST OF H.S.B. AND
E.N.B., CHILDREN


                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Mother appeals the termination of her parental rights to H.S.B.

and E.N.B.   Mother’s combined statement of points and motion for new trial

asserts as one of her statement of points that

             2.    A new trial should be granted to Respondent because
      the evidence is legally and factually insufficient to support this
      Court’s judgment. Specifically, the evidence is legally and factually
      insufficient to support this Court’s judgment in that the State
      produced insufficient evidence to justify the termination of the
      Respondent’s parental rights.



      1
       See Tex. R. App. P. 47.4.
In Mother’s sole issue on appeal, she contends that the evidence is legally and

factually insufficient to support the termination of her parental rights because

legally and factually insufficient evidence exists that termination is in the best

interest of the children. Mother’s brief, however, contains no argument or record

references explaining how the evidence is legally or factually insufficient to

support a best interest finding under the Holley best interest factors or the section

263.307(b) best interest factors. Tex. Fam. Code Ann. § 263.307(b) (Vernon

2008); Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). Instead, Mother’s

sole argument in her brief is that the trial court’s termination judgment should be

reversed because the Texas Department of Family and Protective Services ―was

under a duty to place the children with the [couple that Mother suggested] as

required under Texas Family Code Section 262.114.‖

      Texas Family Code section 263.405(i)2 prohibits this court from

considering in a termination-of-parental-rights appeal any issue that was not

presented to the trial court in a timely filed statement of points. Tex. Fam. Code


      2
       Texas Family Code section 263.405(i) provides,

             The appellate court may not consider any issue that was not
      specifically presented to the trial court in a timely filed statement of
      points on which the party intends to appeal or in a statement
      combined with a motion for new trial. For purposes of this
      subsection, a claim that a judicial decision is contrary to the
      evidence or that the evidence is factually or legally insufficient is not
      sufficiently specific to preserve an issue for appeal.

Tex. Fam. Code Ann. § 263.405(i) (Vernon 2008).


                                     2
Ann. § 263.405(i). Here, Mother did not include the challenge that she makes on

appeal in her statement of points; Mother’s statement of points does not include

a claim that TDFPS allegedly violated section 262.114. Consequently, we are

prohibited from considering Mother’s appellate complaint that TDFPS violated

section 262.114; that complaint is waived. See In re J.H.G., 302 S.W.3d 304,

306 (Tex. 2010) (holding that mother’s failure to challenge trial court’s extension

of statutory deadline in her statement of points waived the issue on appeal); In re

K.B., No. 02-09-00441-CV, 2010 WL 4028107, at *15 (Tex. App.—Fort Worth

Oct. 14, 2010, no pet.) (mem. op.) (holding that Mother’s failure to include

constitutional challenge in statement of points waived the issue on appeal).

      Even if somehow Mother’s inclusion in her statement of points of a

challenge to the legal and factual sufficiency of the evidence supporting

termination can be construed as a complaint that TDFPS allegedly violated

section 262.114, this complaint is not a ground for reversal on appeal. See In re

C.C., No. 02-04-00206-CV, 2005 WL1244672, at *6–7 (Tex. App.—Fort Worth

May 26, 2005, no pet.) (mem. op.) (citing In re C.H., 89 S.W.3d 17, 28 (Tex.

2002), and explaining that TDFPS has no duty to make placement with relative

before parent’s rights can be terminated; the fact that placement plans are not

final or that placement will be with nonrelatives does not bar termination).




                                     3
     We overrule Mother’s sole issue, and we affirm the trial court’s judgment.




                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 14, 2011




                                   4